Citation Nr: 0306695	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  02-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 26, 
2000, for the award of disability compensation benefits for 
bilateral hearing loss and tinnitus.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel











INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision issued by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veteran Affairs (VA), that granted service connection for 
tinnitus and bilateral hearing loss, and assigned an 
effective date of September 26, 2000.  The veteran timely 
perfected an appeal on the issue of an earlier effective 
date, and requested a hearing before a member of the Board at 
the local VA office.

In September 2002, the RO notified the veteran that the 
hearing was scheduled for November 4, 2002, and the veteran 
indicated that he would attend.  However, the veteran failed 
to report.  The case was forwarded to the Board, and the 
Board received no request for postponement or any motion for 
a new hearing.  The Board therefore processed the case as if 
the request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.704(d).  A decision was entered on January 15, 2003.

It now appears that the veteran submitted a statement to the 
RO, dated in November 5, 2002, explaining his failure to 
report for the hearing, and requesting that the hearing be 
rescheduled.  The statement was received by the Board after 
the Board's decision.  Therefore the Board, on its own 
motion, requested the case be returned for review and 
consideration of vacatur.


FINDINGS OF FACT

1.  On January 15, 2003, the Board entered a decision as to 
the matters on appeal.

2.  Good cause for failure to report to a scheduled hearing 
before the Board was submitted by the veteran by letter of 
November 5, 2002, which was not in the claims file when the 
Board's decision was entered in January 2003.


CONCLUSION OF LAW

In order to ensure that the veteran is not denied due process 
of law, the Board's decision, dated January 15, 2003, which 
denied the veteran's claim of entitlement to an effective 
date earlier than September 26, 2000, for the award of 
disability compensation benefits for bilateral hearing loss 
and tinnitus, is vacated as a matter of law.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R.§ 20.904(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On January 15, 2003, the Board issued a decision concerning 
the matter on appeal.  After issuance of the decision, the 
Board received new evidence that had been submitted by the 
veteran to the RO in November 2002.  The new evidence 
includes a statement by the veteran dated in November 2002, 
to the effect that he was unable to report for his Travel 
Board hearing because he was involved in a severe automobile 
accident on his way to the hearing.  A motor vehicle accident 
report is attached.


II.  Analysis

The Board, on its own motion, may vacate a decision when a 
veteran is denied due process of law.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2002).  As the motor vehicle 
accident and lengthy delay in delivery reflects unusual 
circumstances, the Board accepts such evidence as good cause 
for failure to report to the hearing.  As there is no 
indication that the veteran has filed a notice of appeal with 
the U.S. Court of Appeals for Veterans Claims, the Board will 
vacate the January 15, 2003, decision in the instant appeal 
pursuant to 38 C.F.R. § 20.904 and remand the case for 
scheduling of another Travel Board hearing.



ORDER

The Board decision, issued by the undersigned and dated 
January 15, 2003, is hereby vacated in its entirety.




REMAND

The veteran had requested a hearing before a member of the 
Board of Veterans' Appeals (Board) at the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case is remanded to the RO for the 
following action:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2002).

The appellant need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VA Adjudication Procedure Manual M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

